Citation Nr: 1601340	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  11-22 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a lower back disorder.  

2.  Entitlement to service connection for a right lower extremity disorder, to include as secondary to a low back disorder.  

3.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities.  

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to February 1, 2013.  

5.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss following February 1, 2013.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1970 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010, May 2010, and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board notes that the Veteran had requested a hearing before the Board in a January 2013 statement and an April 2014 substantive appeal.  However, he later withdrew these requests in a June 2014 statement.  Therefore, the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(e).

The Board also notes an issue on appeal was characterized by the RO as entitlement to service connection for an adjustment disorder.  However, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  

This case consists has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The claims for service connection for a low back disorder, a right lower extremity disorder, and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO previously considered and denied a claim for service connection for a low back disorder an April 1973 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not file an appeal.  There was also no evidence pertaining to the claim received within one year of the issuance of those decisions.  

2.  The evidence received since the April 1973 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disorder.  

3.  Prior to February 1, 2013, the Veteran had level I hearing in the right ear and level VIII hearing in the left ear.

4.  Since February 1, 2013, the Veteran has had level I hearing in the right ear, and level XI hearing in the left ear.


CONCLUSIONS OF LAW

1.  The April 1973 rating decision that denied service connection for a low back disorder is final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.53 (1972).  

2.  Evidence received since the April 1973 rating decision is new and material, and the claim for service connection for a lower back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for an initial compensable evaluation for bilateral hearing loss prior to February 1, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).  

4.  The criteria for an initial evaluation in excess of 10 percent for bilateral hearing loss on or after February 1, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the decision below, the Board has reopened Veteran's claim for service connection for a low back disorder.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted with respect to that issue.  

Moreover, the Veteran in this case is challenging the evaluation assigned for hearing loss following the initial grant of service connection.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied as to the issue of entitlement to a higher initial evaluation for hearing loss.

Additionally, the duty to assist the Veteran has been satisfied in this case.  The service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  For his part, the Veteran submitted personal statements, private treatment records, and arguments from his representative.  

While the Veteran has submitted private treatment audiograms from the University of Wisconsin Health Services (UW), these April 2001 and June 2002 records entirely pre-date the appeal period beginning with his August 2009 claim.  Further, he has not argued that he received any subsequent private audiological treatment.  Specifically, he brought the 2002 UW audiogram to a Madison VAMC otolaryngology consultation.  At this August 2009 consultation, the Veteran did not refer to more recent private audiological treatment.  Moreover, he has never filed a VA Form 21-4142 for any other private audiologist.  

The Veteran was also afforded VA examinations in February 2010 and February 2013 in connection with his claim for hearing loss.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because the examiners provided the requisite objective test results to adequately rate the Veteran's hearing loss. They also reviewed the Veteran's claims file and considered his medical history.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Here, the February 2010 VA examiner noted that the Veteran has difficulty localizing and hearing in background noise.  The February 2013 VA examiner also indicated that the Veteran's hearing loss did not impact the ordinary conditions of daily life, including the ability to work.  Further, in Martinak, the Court noted that, even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  There have been no allegations of any prejudice caused by a deficiency in the examinations here.  Indeed, the Veteran has been represented throughout the course of the appeal, yet the documents submitted do not contain any such assertion.  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  In fact, in May 2013, a VA otolaryngologist noted that his hearing acuity had remained stable.  In light of this stability, the otolaryngologist recommended that he not return to the otolaryngology clinic unless the audiology clinic noted a dramatic change in his hearing tests.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination as to the Veteran's bilateral hearing loss.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

I.  Low Back Disorder 

The RO previously denied a claim for service connection for a low back disorder in an April 1973 rating decision.  The RO noted that the Veteran's enlistment examination had revealed dorsal scoliosis, not considered disabling, and observed his complaints of back pain in service.  It was also noted that his separation examination was negative.  The RO further indicated that a recent VA examination had found him to have mild scoliosis with condexity towards the left.  The RO concluded that the Veteran had constitutional or development disability that as not considered a disability under the law.

The Veteran was notified of the April 1973 decision and of his appellate rights, but he did not appeal.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no evidence submitted within one year of the rating decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the April 1973 rating decision is final. 

Subsequent to the April 1973 rating decision, VA treatment records include June 2009 X-rays showing degenerative disc disease at L4-L5 and note that the Veteran was prescribed physical therapy to treat osteoarthrosis of the spine.  Private treatment records similarly include September 2003 X-rays showing mild osteoarthritic changes at L5-S1.  As previously noted, the RO had previously denied the claim citing the diagnosis of scoliosis as a constitutional abnormality not subject to service connection.  As such, this additional evidence suggests that the Veteran may have diagnosis that is not a constitutional or developmental abnormality and relates to a previously unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that new and material evidence has been received to reopen the Veteran's claim for service connection for a lower back disorder.  38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


II.  Higher Initial Evaluation for Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

The Veteran's bilateral hearing loss is currently assigned a noncompensable evaluation prior to February 1, 2013, and a 10 percent evaluation effective from February 1, 2013, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100. 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lindenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 


A.  Prior to February 1, 2013

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation for bilateral hearing loss prior to February 1, 2013.
.  
At the February 2010 VA examination, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
50
75
LEFT
15
55
60
70
90

The pure tone threshold average was 37.5 decibels in the right ear and 68.75 decibels in the left ear.  Speech audiometry also revealed speech recognition ability of 96 percent in the right ear and 50 percent in the left ear.  These audiometric findings equate to level I hearing in the right ear and level VIII in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the initially assigned noncompensable evaluation is accurate and appropriately reflects the Veteran's bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.  

The Board has also considered whether an initial compensable evaluation for bilateral hearing loss is warranted under 38 C.F.R. § 4.86.  Specifically, in the left ear, the Veteran's puretone threshold at each of the four specified frequencies is 55 decibels or more.  However, applying the Veteran's puretone threshold average of 68.75 to Table VIA only equates to a level V hearing, which is not more advantageous than the level VIII hearing impairment designation derived from Table VI.  See 38 C.F.R. § 4.85, Table VIa.  In the right ear, the available audiometric findings do not show the Veteran to have puretone thresholds of 55 decibels or more at each of the four specified frequencies.  The available audiometric findings also do not show puretone thresholds of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz in either ear.  Thus, the Board finds that the noncompensable evaluation is appropriate and that there is no basis for awarding a higher initial evaluation.  

The Veteran also submitted the April 2001 and June 2002 private audiograms as discussed above.  These audiograms pre-date the appeal period, but VA treatment records include a July 2009 audiological assessment and an August 2009 otolaryngology consultation.  In July 2009, the VA audiologist reported a moderate to severe right ear hearing loss with good word recognition and moderate left ear hearing loss with poor word recognition.  The August 2009 otolaryngologist reviewed the June 2002 UW testing and characterized the Veteran's hearing as essentially the same when compared to the July 2009 audiologist's consultation note.  

On the June 2002 UW audiogram, pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
45
70
LEFT
30
55
45
75
80

The pure tone threshold average was 33.75 decibels in the right ear and 63.75 decibels in the left ear.  In August 2009, the VA otolaryngologist specified that the Veteran had demonstrated 92 percent right ear word recognition and 64 percent left ear word recognition the previous month.  Given that the otolaryngologist indicated similar hearing impairment in July 2009 and June 2002, these audiometric findings equate to level I hearing in the right ear and level VI in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is again apparent that the initially assigned noncompensable evaluation is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.  

Again, the Board has also considered whether an initial compensable evaluation for bilateral hearing loss is warranted under 38 C.F.R. § 4.86.  However, the June 2002 audiogram does not show the Veteran's puretone threshold at each of the four specified frequencies is 55 decibels or more in either ear or that he has a puretone thresholds of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz in either ear.  Thus, the private treatment records support the initial noncompensable evaluation assigned by the RO based on the February 2010 VA examination.  Thus, there is no basis for awarding a higher initial evaluation based on private treatment records or VA treatment records.  

The Veteran returned to VA seeking treatment for his hearing loss in May 2010 to address his difficulty in hearing people speaking on his left side and in July 2010 for a hearing aid fitting.  In August 2010, the VA otolaryngologist noted his puretone hearing sensitivity to be stable in both ears, and in December 2010, the Veteran reported trouble with the fit of his right hearing aid. 

The Board notes that there are no other audiometric test results during this appeal period.  

The Board has also considered the Veteran's lay assertions regarding his diminished hearing.  Nevertheless, the Board notes that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Consequently, the evidence does not support a compensable disability rating for the Veteran's bilateral hearing loss prior to February 1, 2013. 38 C.F.R. § 4.3. Simply stated, on this record, the results do not provide a basis to grant a compensable rating when considering the service-connected hearing loss in both ears.


B.  On or After February 1, 2013

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation for bilateral hearing loss on or after February 1, 2013.

At the VA audiological examination in February 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
60
75
LEFT
20
55
65
75
90

The pure tone threshold average was 41.25 decibels in the right ear and 71.25 decibels in the left ear.  Speech audiometry also revealed speech recognition ability of 94 percent in the right ear and 32 percent in the left ear.  These audiometric findings equate to level I hearing in the right ear and level XI in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the 10 percent evaluation assigned as of this February 2013 examination is accurate and appropriately reflects the Veteran's bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.  

The Board has again considered whether an evaluation in excess of 10 percent for bilateral hearing loss is warranted under 38 C.F.R. § 4.86 based on these test results.  Specifically, in the left ear, the Veteran's puretone threshold at each of the four specified frequencies is 55 decibels or more.  However, applying the Veteran's puretone threshold average of 71.25 to Table VIA only equates to level VI hearing, which is not more advantageous than the level XI hearing impairment designation derived from Table VI.  See 38 C.F.R. § 4.85, Table VIa.  In the right ear, the available audiometric findings do not show the Veteran to have puretone thresholds of 55 decibels or more at each of the four specified frequencies.  The available audiometric findings also do not show puretone thresholds of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz in either ear.  Thus, the Board finds that the 10 percent evaluation assigned as of this February 2013 examination is appropriate and that there is no basis for awarding an evaluation in excess of 10 percent at any point during the appellate period.  

There are no other audiometric test results during this appeal period.

The Board has also considered the Veteran's lay assertions regarding his diminished hearing.  Nevertheless, the Board notes that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Consequently, the evidence does not support a disability rating in excess of10 percent for the Veteran's bilateral hearing loss on or after February 1, 2013. 38 C.F.R. § 4.3. Simply stated, on this record, the results do not provide a basis to grant a higher rating when considering the service-connected hearing loss in both ears.





C.  Extraschedular Consideration 


In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)  ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing and understanding speech.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such impairment.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206  (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular noncompensable evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115-116   (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Lastly, the Board notes that the Veteran has not claimed that his hearing loss renders him unemployable.  The record also does not show that his disability prevents him from obtaining or maintaining employment.  Therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been reasonably raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened, and to this extent only, the appeal is granted.  

An initial compensable evaluation for bilateral hearing loss prior to February 1, 2013, is denied.  

An initial evaluation in excess of 10 percent for bilateral hearing loss following February 1, 2013, is denied.  




REMAND

The Veteran' records from the Social Security Administration (SSA) include records from Tinnen Family Chiropractic for treatment from September 2010 through January 2011 and in February 2012.  In September 2010, the Veteran also submitted a VA Form 21-4142 for Tinnen Family Chiropractic with that month's treatment records.  However, the SSA records clearly indicate that the Veteran has continued to seek private chiropractic care since September 2010, and it does not appear that the RO has attempted to obtain any additional records.  Therefore, the AOJ should obtain and associate any additional private medical records with the claims file.

The Board also notes that the Veteran was provided a VA examination in February 2010.  The examiner reviewed that the Veteran's September 1970 entrance examination noting left dorsal scoliosis and indicated that a current examination also revealed a left-sided curvature of the lumbar spine in addition to degenerative changes at L3 through S1.  The examiner further noted the Veteran's February 1971 in-service lower back injury assessed as a strain, but opined that that the degenerative joint disease was not related to that in-service strain based on the lack of other fracture, dislocation, or significant injury.  The examiner further stated that the degenerative joint disease was more likely related to the natural progression of the Veteran's spinal curvature.  However, this opinion does not discuss whether the Veteran's curvature was a congenital defect or disease or whether there was any superimposed disease or injury or aggravation.  Therefore, the Board finds that an additional VA examination and medical opinion are needed.

The Board further notes that that the claim for service connection for a right lower extremity disorder is inextricably intertwined with the claim for service connection for a low back disorder. See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (remand of inextricably intertwined claims was warranted for reasons of judicial economy even in absence of administrative error); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). 

Similarly, the Veteran claimed service connection for a psychiatric disorder as secondary to his service-connected tinnitus, and a September 2011 VA examiner addressed this possibility.  However, August 2010 and September 2010 VA treatment records recorded the Veteran's complaints of excessive or persistent depression regarding pain in his right hip, lateral thigh, and calf.  Therefore, the issue of service connection for a right lower extremity disorder must be resolved prior to resolution of the claim for service connection for a psychiatric disorder, and these issues are inextricably intertwined.  Harris, 1 Vet. App. at 183.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a low back disorder, to include Tinnen Family Chiropractic.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA medical records.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current back disorders.

For each diagnosis identified, the examiner should indicate whether the disorder is a congenital defect or disease.  

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

(a)  For any congenital defect, the examiner should state whether there is any evidence of superimposed disease or injury during service.  

(b)  For any congenital disease, the examiner should indicate whether the disorder preexisted the Veteran's military service.

If the congenital disease preexisted service, was there an increase in the severity during service? If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

 (c)  For each diagnosis identified that is not congenital and/or did not preexist service, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, to include any symptomatology therein.  In this regard, the examiner should discuss the February 1971 injury, assessed as a strain in March 1971, with continuing treatment through April 1971.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's case should be readjudicated based on the entirety of the evidence.  

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


